Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
	The following NON-FINAL Office action is in response to App 16150696 filed 10/03/2018.
Status of Claims
	Claims 1-20 are currently pending and have been rejected as follows.
IDS
The information disclosure statement filed on 10/03/2018 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.           
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

    Claims 4,5,14,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Here, each of
    Claims 4, 14 recite: “…a time falling within a time window defined by the times associated with third and fourth images”, rendering each of said claims vague and indefinite, since it is unclear if: 
         * “a time falling within the time window” subsequently recited in said claims, relates back to 
         * “a time falling within a time window” antecedently recited at each parent claims 3, 13.
    Claims 4, 14 are recommended to be amended to each recite among others: “[[the time falling within a time window defined by the times associated with third and fourth images”, etc..
    Claims 5, 15, each recite among others: “…transactions associated with providing service in the service area”, rendering each of said claims vague and indefinite, because it is unclear if: 
	* “…transactions associated with providing service in the service area” subsequently recited in said claims relates back to, or if it is subset of 
	* “…transactions associated with providing service in the service area”, as antecedently recited at parent Claims 3, 13 or to a subset thereof.  
    Claims 5, 15 are recommended to be amended to recite, among others “…the transactions associated with providing service in the service area”, etc. as an example only.
Clarifications and/or corrections are required.
Invitation to Participate in DSMER Pilot Program
   The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
	Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe, or set for the abstract idea, as follows, except where strikethrough: “… (independent Claim 1) / “…” (independent Claim 20):
	- “”; 
	- “determine a wait time associated with the queue area by”: 
	        = “detecting, in 1s of the images, a location of 1stobject corresponding to a person” 
	        = “associating the first object with an identifier, the identifier uniquely identifying the first object in the first one of the images and objects matching the first object in later ones of the images” “and” 
	        = “determining the wait time for the person based on times associated with a second one of the images in which a second object associated with the identifier enters the queue area through the defined entrance area and a third, later one of the images in which a third object associated with the identifier exits the queue area through the defined exit area” 
	- “output an indication of the wait time for the person” 
(independent Claims 1, 11, 20)
 	“wherein the series of images further shows a service area over time :
	- “identify a fourth one of the images in which a fourth object associated with the identifier enters the service area and a fifth, later one of the images in which a fifth object associated with the identifier exits the service area”; “and” 37 
	- “determine a service time for the person based on times associated with the fourth and fifth ones of the images”; “and” 
	- “output an indication of the service time for the person” 
(dependent Claims 2, 12)
	“service in the service area and wherein each of the transactions has a time and an associated account :
	- “associate at least one of the wait time and the service time for the person with an account based on ones of the transactions having a time falling within a time window defined by the times associated with third and fourth images”  (dependent Claims 3, 13)
            “:
	- “determine that the ones of the transactions having a time falling within the time window are associated with providing a service that could have been accessed by the person through a different channel that does not require waiting in the queue area for service and” 
	- “provide an indication to a contact associated with the account suggesting use of the different channel to avoid waiting for the service in future” 
                     (dependent Claims 4, 14)
	“wherein the accounts are of various types, : 
	- “determine an average visit time for accounts of a particular type during a defined period based on wait times and service times associated with accounts associated with transactions associated with providing service in the service area during the defined period”
                     (dependent Claims 5, 15)
	“”:
          - “determine wait times for a group of people entering and exiting the queue area during a defined period, the people in the group corresponding to respective identifiers associated with objects entering the queue area through the defined entrance area during the defined period and exiting the queue area through the defined exit area during the defined period” 
	- “calculate an average wait time for the defined period based on the wait times for the group of people”
	- “output an indication of the average wait time for the defined period”
(dependent  Claims 6, 16)
	“
	- “determine service times for a second group of people entering and exiting a service area during the defined period, the people in the second group corresponding to respective identifiers associated with objects entering and exiting the service area during the defined period” 
	- “calculate an average service time for the defined period based on the service times for the second group of people” “and” 
	- “output an indication of the average service time for the defined period”
(dependent Claims 7, 17)
          “
	- “determine a current visit time based on the average wait time for the defined period and the average service time for the defined period” “and”
	- “output an indication of the current visit time associated with a location of the environment”                                   (dependent Claims 8, 18)
	“wherein the environment further includes one or more additional service areas, :
	- “determine service times for a third group of people, the people in the third group corresponding to respective identifiers associated with objects entering and exiting the additional service areas during the defined period, wherein the average service time for the defined period is further based on the additional service times”
(dependent Claims 9, 19 - first half)
	“wherein one of the additional service areas is closed during the defined period, and :
	- “detect that the current visit time has exceeded a threshold”; “and” 
	- “send an indication that the one of the additional service areas should be opened to reduce wait times”                (dependent Claims 10, 19 - second half)
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) II the above limitations recite, set forth or describe the abstract Certain Methods of Organizing Human Activities grouping. Specifically, the claims’ character as a whole represents fundamental economic practices or commercial interactions described or set forth here as “determining wait time associated with queue area” - independent Claims 1,11,20; “determine service time for person”-dependent Claims 2,12; “each of transactions has time and associated account”; “associate at least one of wait and service time for person with account based on ones of transactions having time falling within time window” at dependent Claims 3, 13; “determine ones of transactions having time falling within time window associated with providing service that could have been accessed by person through different channel that does not require waiting in queue area for service” at dependent Claims 4,14; “accounts are of various types” at dependent Claims 5, 15; “determine wait times for group of people entering and exiting queue area during defined period, the people in group corresponding to respective identifiers associated with objects entering queue area through defined entrance area during defined period and exiting queue area through defined exit area during defined period” at dependent Claims 6,16; “determine service times for 2nd group of people entering and exiting service area during defined period, the people in 2nd group corresponding to respective identifiers associated with objects entering and exiting service area during the defined period” at dependent Claims 7,17; “the environment includes additional service area(s)”; “determine service times for 3rd group of people, corresponding to respective identifiers associated with objects entering and exiting the additional service areas during defined period” at dependent Claims 9,19-1sthalf; “additional service areas is closed during defined period” at dependent Claims 10,19-2nd half.
	Such organization of human activities can be practically implemented with “Mental Processes” per MPEP 2106.04(a)(2) III, by use of physical aids such as pen and paper for: 
	* visual observation & proprioception, here “detect” [with ones eyes] “ in 1s of images, location of 1st object corresponding to a person”, “associating 1st object with identifier uniquely identifying 1st object in 1st one of images and objects matching the 1st object in later ones of the images” at independent Claims 1,11,20; “the series of images shows service area over time”, “identify 4th of images in which a 4th object associated with identifier enters service area and 5th, later one of images in which 5th object associated with the identifier exits service area the people in the group corresponding to respective identifiers associated with objects entering the queue area through defined entrance area during defined period and exiting queue area through defined exit area during defined period”-dependent Claims 6,16; “people in 2nd group corresponding to respective identifiers associated with objects entering and exiting the service area during the defined period” - dependent Claims 7,17; “detect that current visit time has exceeded a threshold”; at dependent Claims 10, 19 2nd half, and by use of physical aids such as pen and paper for: 
	* evaluation and judgement, here as “determining wait time for person based on times associated with 2nd one of images in which a 2nd object associated with the identifier enters the queue area through the defined entrance area and 3rd, later one of the images in which a 3rd object associated with the identifier exits the queue area through the defined exit area” at independent Claims 1, 11, 20;  “determine a service time for the person based on times associated with 4th and 5th ones of images” at dependent Claims 2, 12; “determine an average visit time for accounts of a particular type during a defined period based on wait times and service times associated with accounts associated with transactions associated with providing service in the service area during defined period” at dependent Claims 5, 15; “determine wait times for a group of people entering and exiting the queue area during a defined period, the people in the group corresponding to respective identifiers associated with objects entering the queue area through the defined entrance area during the defined period and exiting the queue area through the defined exit area during the defined period”, “calculate an average wait time for the defined period based on the wait times for the group of people” at dependent  Claims 6, 16; “calculate an average service time for the defined period based on the service times for the second group of people” at dependent Claims 7, 17; “determine service times for a 3rd group of people, the people in the 3rd group corresponding to respective identifiers associated with objects entering and exiting the additional service areas during the defined period, wherein the average service time for the defined period is further based on the additional service times” at dependent Claims 9, 19 - first half.
	* opinion based on such evaluation and judgement expressed here as “output an indication of the wait time for the person” at independent Claims 1, 11, 20;  “output an indication of the service time for the person” at dependent Claims 2, 12; “determine that the ones of the transactions having a time falling within the time window are associated with providing a service that could have been accessed by the person through a different channel that does not require waiting in the queue area for service and” “provide an indication to a contact associated with the account suggesting use of the different channel to avoid waiting for the service in future” at                     dependent Claims 4, 14, “output an indication of the average wait time for the defined period”, dependent  Claims 6, 16, “output an indication of the average service time for the defined period” at dependent Claims 7, 17, “output an indication of the current visit time associated with a location of the environment” at dependent Claims 8, 18; “send an indication that the one of the additional service areas should be opened to reduce wait times” at dependent Claims 10, 19 - second half.
	Examiner further points to MPEP 2106.04(a)(2) II to submit that implementation of certain activity with a computer, does not preclude the claims from falling within “Certain methods of organizing human activity”. Similarly, per MPEP 2106.04(a)(III) C the: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment and 3. Using a computer as a tool to perform a mental process, also do not preclude the claims from reciting, describing or setting forth the abstract idea. Such computer elements would be more granularly investigated as additional elements in the subsequent steps below. 
-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [as initially strikethrough above] is/are found to merely apply the already recited abstract idea. 
	Specifically, per MPEP 2106.05(f)(2) the additional elements of “memory”, “processor”, “instructions”, “signals”, “transaction processing system”, as initially strikethrough above, merely apply the abstract idea. For example they merely apply [here as “stor[ed] instructions” “executed by the processor” at system Claims 1-10, and “non-transitory computer-redable storage medium” a business method [identified at prior prong] and applying the mathematical algorithm on computer1 [here “average visit time”-dependent Claims 5,15; “average wait time” at dependent  Claims 6,16; “average service time” - dependent Claims 7, 17; “average wait and average service time”-dependent Claims 8,18; “average service time”- dependent Claims 9,19-1st half], as well as use of computer in ordinary capacity for economic tasks [identified above in prior prong] or other tasks to receive / transmit data [here “processor, cause the computer system to” “receive signals” at independent Claims 1, 20], store data2 [here “memory storing instructions” at independent Claim 1, “transaction processing system stores transactions” at dependent Claims 3, 13]. 
 	Also, per MPEP 2106.05(f)(2) the capabilities to monitor audit log data3 & require computer to tailor info4, recording, administration and archiving of digital images for classifying and storing the digital images in an organized manner, based on the extracted information5 [here “processor to” “associate 1st object with identifier uniquely identifying 1st object in 1st one of images and objects matching the 1st object in later ones of the images” “on times associated with 2nd one of images in which a 2nd object associated with identifier enters queue area through defined entrance area and 3rd, later one of images in which 3rd object associated with identifier exits queue area through the defined exit area” - independent Claims 1, 20; “identify 4th one of images in which a 4th object associated with identifier enters service area and 5th, later one of images in which a 5th object associated with the identifier exits service area”; at dependent Claim 2; “time window defined by times associated with 3rd & 4th images” - dependent Claim 3; “identifiers associated with objects entering queue area through defined entrance area during defined period and exiting the queue area through defined exit area during defined period” at dependent  Claim 6; “people in 2nd group corresponding to respective identifiers associated with objects entering and exiting service area during the defined period” at dependent Claim 7; “people in 3rd group corresponding to respective identifiers associated with objects entering and exiting the additional service areas during the defined period, wherein average service time for defined period is based on additional service times” - dependent Claim 9), also represent forms of applying the abstract idea, which again do not integrate it into a practical application. Step 2A prong two. 
          In addition of being an equivalent of applying the abstract idea as part of the apply it memory”, “processor” etc. can perhaps also be viewed as a form of narrowing the aforementioned abstract idea to a field of use or technological environment. Specifically, following MPEP 2106.05(h), Examiner reasons that similar to how the claims in “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” merely limited the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the technological environment, the current claims similarly limit to “signals” and “processor” execution, the combination of collecting images, analyzing them with respect to identifiers and time frames to output certain indication of time. Thus, similarly to “Electric Power Group” the additional elements would do not integrate the abstract idea into a practical application. Step 2A prong two. 
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and link use of abstract idea to a field of use or technological environment. see MPEP 2106.05(f), (h). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence. Even assuming arguendo, that further evidence would be require to demonstrate conventionality of the additional, computer-based elements, Examiner would further point to MPEP 2106.05(d) demonstrating conventionality of: receiving or transmitting data over network6 [here “processor cause computer system to receive signals”- independent Claims 1, 20], storing and retrieving information in memory7 [here “memory storing instructions” at independent Claim 1, “transaction processing system stores transactions” - dependent Claims 3,13]  record customer’s order8 & electronic recordkeeping9 [here “transaction processing system stores transactions associated with providing service in the service area and wherein each of the transactions has time and associated account and wherein the instructions when executed by processor, cause the computer system to: associate at least one of wait and service time for the person with an account based on ones of the transactions having a time falling within a time window defined by times associated with 3rd and 4th images” at dependent Claims 3, 13, “instructions, when executed by processor, cause the computer system to: determine ones of transactions having a time falling within the time window are associated with providing a service that could have been accessed by person through different channel that does not require waiting in the queue area for service” at dependent Claims 4, 14] and performing repetitive calculations10 [here “determine average visit time for accounts of a particular type during a defined period based on wait times and service times associated with accounts associated with transactions associated with providing service in the service area during the defined period” at dependent Claims 5, 15; “determine wait times for a group of people entering and exiting the queue area during a defined period,” at “calculate average wait time for defined period based on wait times for the group of people” at dependent  Claims 6,16; “determine service times for 2nd group of people entering and exiting service area during defined period”, “calculate an average service time for defined period based on the service times for 2nd group of people” at dependent Claims 7, 17; “determine service times for 3rd group of people, wherein the average service time for the defined period is further based on the additional service times” at dependent Claims 9, 19 at first half].
	Examiner would also point as evidence to the high level of generality of the claimed additional computer elements when read in light of 
Original Specification ¶ [0103] 3rd sentence exemplifying at a high level of generality 
“transaction processing system” as “a computer system”
Original Specification reciting at a high level of generality ¶ [0120] “It will be understood that the applications, modules, routines, processes, threads, or other software components implementing the described method/process may be realized using standard computer programming techniques and languages. The present application is not limited to particular processors, computer languages, computer programming conventions, data structures, or other such implementation details. Those skilled in the art will recognize that the described processes may be implemented as a part of computer-executable code stored in volatile or non-volatile memory, as part of an application-specific integrated chip (ASIC), etc.”
* In conclusion *
	Claims 1-20 although directed to statutory categories (“system” or machine at Claims 1-10, “method” or process at Claims 11-19, “non-transitory computer readable storage medium” or article of manufacture at Claim 20) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are believed to be patent ineligible. 
Claim Rejections - 35 USC § 102
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as disclosed by:
	* Allen et al, US 20140267738 A1 hereinafter Allen. As per, 
Claims 1, 11, 20 Allen teaches: “A computer system comprising: a processor; and a memory module coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to” / “A computer-implemented method” / “A non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a computing device cause the computing device to” (¶ [0022]-¶ [0032], ¶ [0054]): 
	- “receive signals corresponding to a series of images showing an environment over time, the environment including a queue area having a defined entrance area and a defined exit area” (Allen ¶ [0021] 1st-2nd sentences: the examples are directed to queued people at check-in lines, boarding lines, etc. Yet the invention may be implemented in any environment in which people or other objects traverse a queue. ¶ [0040] 2nd sentence: Grid 211 may be demarked physically (e.g. visible lines on surface) or virtually (computer-generated overlay in environment information 132). ¶ [0051] 2nd sentence: because visual tracking is performed using the feature transformation map, the tracking application reliably tracks object 212 by adjusting features extracted from captured images based on the object location. ¶ [0052] 2nd sentence: info obtained from reliably tracking objects enables estimates of the average moving speed and the waiting time of queue 210. ¶ [0038] 2nd-4th sentences: in Fig.2, operational environment 200 includes queue 210 overlaid by grid 211 in which object 212 travels along path 215 between entrance 213 and exit 214. The monitoring system tracks object 212 in queue 210 using image capture devices. While Fig.2 illustrates single object 212, many such objects may travel through the queue serially and/or in parallel along different paths. ¶ [0067] 6th sentence: the data structure 502 includes a timestamp of a corresponding image captured. ¶ [0064] 7th-8th sentences: For example, at entry point of the queue (e.g. and” 
	
	- “determine a wait time associated with the queue area by”: 
	          = “detecting, in a first one of the images, a location of a first object corresponding to a person” (Allen ¶ [0067] 2nd sentence Fig.3, 310: capture image of the object at entrance); 
		= “associating the first object with an identifier, the identifier uniquely identifying the first object in the first one of the images and objects matching the first object in later ones of the images” (Allen ¶ [0067] 3rd, 6th sentences data structure 502 includes identifier of object 212 from which the image was captured e.g. object A. data structure 502 includes timestamp corresponding when image was captured. ¶ [0045] 3rd sentence, ¶ [0057] 4th sentence: the features include anthropometric measurements, facial attributes, etc. ¶ [0058] 10th sentence: once new features of same object are observed in consecutive frames from 2 neighboring locations, their corresponding feature change is computed. ¶ [0059] 5th sentence: the info captured at exit can be treated same as info captured at entry point and used to augment the feature representation of same object. ¶ [0064] last 4 sentences: For example, at entry point of queue (location 0,0) a object image is captured on video and its features are also extracted accordingly. In next video frame, features are extracted from this location (location 0,0) and all neighboring locations (locations 0,1; 1,0; and 1,1), and feature changes between current location where the object was observed and its neighboring locations are estimated. Then, the feature changes are fed into the models of feature transformation map, which was learned based on historical data (previously tracked objects having identifiers). If a strong link is found between the current location and one of its neighbors, the monitoring system determines that the same object moved from 1st location to that neighboring location. For example, at ¶ [0068] 1st sentence: Data structures 507…517 include similar info to that included in data structure 502 for different locations for same object (object A) captured at different locations in queue); 
		= “and determining the wait time for the person based on times associated with a second one of the images in which a second object associated with the identifier enters the queue area through the defined entrance area and a third, later one of the images in which a third object associated with the identifier exits the queue area through the defined exit area” 
       (Allen ¶ [0035] 2nd sentence: as objects enter, traverse, and exit a queue, tracking module 112 tracks the objects by capturing images at different locations (grid segments) defined by 
        Allen ¶ [0038] 2nd sentence: in Fig.2, operational environment 200 includes a queue 210 overlaid by grid 211 where object 212 travels along path 215 between entrance 213 &exit 214
        Allen ¶ [0040] 1st-3rd sentences: queue 210 is divided into grid 211 where each segment of the grid defines a location in the queue. Grid 211 may be demarked physically (e.g. visible lines on surface) or virtually (computer-generated overlay in environment information 132). As such, in Fig.2, grid 211 is 10 X 8 grid (i.e., 0…9 X 0…7) where each location (i.e. segment) can be referenced by pair of values. For example, entrance 212 is at location 0,0 and exit 214 is at location 7,9. Grid 211 may include any number of segments (e.g., 1000X1000) having any size and/or granularity of granularity (e.g. 1' X 2' segments). ¶ [0065] 2nd -3rd sentences: tracking module generates records tracking the object's path through the queue and time the object spent at different locations in queue before exiting. Based on this info, the monitoring system can perform pattern analysis of the queue to determine characteristics of the queue, such as an average moving speed of objects in the queue, average standing time of objects at locations in the queue, average waiting time of objects in the queue etc. For example,
         Allen ¶ [0047] 1st sentence: once object 212 having the identifier is identified at entrance 213 of queue 210, the training module tracks the object as it traverses path 215 between grid locations (e.g. 0,0; 0,1, 0,2, 1,2; 2,2; 3,1, 4,1; 5,1, etc.) to reach exit 214 (i.e. location 7,9).
        Allen ¶ [0046] 1st sentence: identify object 212 using the identifier and capturing images of objects at particular locations in the queue (e.g., entrance 213 and/or exit 214) enables the training module to make accurate associations between captured images of object 212.  
        Allen ¶ [0045] 5th-6th sentence: when same identifier is received by sensor at exit 214 of queue 210, it more reliably representants object 212 since ¶ [0046] 2nd, 6th sentences: these captured images are considered as 100% accurate, which provide reliable features a vision algorithm of training module to quickly localize the passengers in the designated areas); “and” 
	- “output an indication of the wait time for the person” (Allen ¶ [0065] last sentence: based on determined characteristics, the monitoring system can provide alert messages to an operator e.g. when waiting time, or congestion level exceed predetermined thresholds).





Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Allen as respectively, applied to claims 1, 11 above, in view of  
	* To et al, US 20190080178 A1 hereinafter To. As per, 
Claims 2, 12  Allen teaches “wherein the series of images further shows a service area over time” (Allen Fig.2 and ¶ [0065] 2nd sentence: as result of process in Fig.4, the tracking module generates records tracking the object's path through the queue and time the object spent at different locations in the queue before exiting), “and wherein the instructions, when executed by the processor, further cause the computer system to”:
	- “identify a fourth one of the images in which a fourth object associated with the identifier enters the service area and a fifth, later one of the images in which a fifth object associated with the identifier exits the service area” (Allen ¶ [0043] Image capture devices 30 are located around queue 210 for capturing images of objects (e.g., object 212) and providing the captured images to the monitoring system. ¶ [0047] 1st sentence: once object 212 having is identified at entrance 213 of queue 210, the training module tracks the object as it traverses path 215 between grid locations (0,0; 0,1, 0,2, 1,2; 2,2; 3,1, 4,1; 5,1, etc.) to reach exit 214 (location 7,9). ¶ [0058] 10th sentence: features of same object are observed in consecutive frames from 2 neighboring locations. Also ¶ [0069] 3rd, 5th, 6th sentences: columns 602 and 605 show an exemplary association for a limited set of information associating a particular location (location 1,2) and its 5 adjacent locations (1,1; 0,2; 1,1; 2,1; 2,2). The value of the changes in columns 611, 617, 623 may be combined from number of different objects having identifiers that have been tracked at different times. For example, column 608 includes a predefined feature f1 extracted from captured images of an objects (object 212) and associates it with column 611, which includes a change in that feature between the and” 37 
	- “determine a [wait] time for the person based on times associated with the fourth and fifth ones of the images” (Allen ¶ [0052] 2nd sentence: info obtained from reliably tracking objects enables estimates of average moving speed and waiting time of queue 210.
	Allen ¶ [0065] At step 450, the monitoring system analyzes the info stored in step 445. As result of process in Fig.4, the tracking module generates records tracking the object's path through the queue and the time the object spent at different locations in the queue before exiting. Based on this info, monitoring system perform pattern analysis of queue to determine queue characteristics, such as average moving speed of objects in queue, average standing time of objects at locations in the queue, average waiting time of objects in the queue); “and” 
	- “output an indication of the service time for the person” (Allen ¶ [0065] last sentence: based on determined characteristics, the monitoring system provide alert messages to an operator e.g. waiting time, congestion level exceed predetermined thresholds). However, 
        Allen does not explicitly equate his wait time to “service time” as explicitly claimed. 
         To is found by Examiner as analogous art because it analogously identifies at ¶¶ [0035], [0037], [0038], [0040], [0050] 1st sentence, [0052] 1st-3rd sentences: image similarities across captured frames 502, to persistently track people depicted in captured frames 502. For example, one image may depict a person at coordinates (x, y) at time t1 and at coordinates (x’, y’) at time t2. By analyzing captured frames 502 from different points in time and/or from different cameras, re-identifier 510 may determine that the same person is depicted. ¶ [0059] last sentence: based on location difference (x'-x, y'-y), the pose differences, the image similarity, the location of D (e.g. does D stay very close to A'), architecture 500 can determine whether A and A' are the same person or different people.
	To in such analogous art of queue analytics and management teaches or suggests: 
	- “service time” (To ¶ [0067] 1st - 2nd sentences: estimate service time based on logical queue size, affected by estimated service time of each customer or a group. More specifically, a person node may have fixed average service time, while a group node have average service time based on node size and reduction factor (e.g. serving a group of 3 people will take less time than serving 3 individuals). ¶ [0066] 2nd sentence: these times include queue wait times (e.g., overall, for a particular person, etc.) and/or service times (e.g., an amount of time taken before the node at the head of the queue drops out of the queue (e.g., a user completes their checkout, screening, etc.), and/or further aggregate measures).
It would have been obvious to one skilled in the art, before the effective filling date of Allen’s “system” / “method” to have included “service time” in view of To in order to have improved Allen’s tracking by enhancing the multi-modal tracking approach that would have identified image similarities, performed non-deformable object localization and estimated human poses, while having improved the accuracy of the metrics of Allen identifiers and mapped features when considered in light of To ¶ [0034] 2nd sentence and MPEP 2143 G). For example, To would have employed a more rigorous learning algorithm to the mapping algorithm disclosed by Allen to have better learned and adapted to various conditions present in the captured image data, as well as to minimize misclassified points (To ¶ [0027] - ¶ [0028] & MPEP 2143 G). This information would have been useful for purposes of improving customer satisfaction, process efficiency, employee productivity, and the like as was the case in Allen above when considering To ¶ [0002] 3rd sentence and MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Allen in at least ¶ [0022] 1st sentence in view of To in at least ¶ [0026].       
Further, the claimed invention could have also be construed as mere combination of old elements in a similar queue analytics and management field of endeavor. In such combination each element would have merely performed same functions of tracking, organizing, analytics of chronologic attributes as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine such elements as evidenced by Allen in view of To above, such combined elements would have fitted together, like pieces of a puzzle in logical, complementary, technologically feasible and economically desirable manner, as factually articulated above. Thus, it is believed that results of such combination would have been predictable (MPEP 2143 A).
--------------------------------------------------------------------------------------------------------------------------
Claims 3, 5, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over
	* Allen / To as applied to claims 2, 12 above, in view of  
	* Ghosh et al, US 20170083831 A1 hereinafter Ghosh, and in further view of  
	* Iizaka; Hitoshi US 6654047 B2 hereinafter Iizaka. As per, 
Claims 3, 13 Allen / To as a combination does not explicitly teach: “wherein a transaction processing system stores transactions associated with providing service in the service area and wherein each of the transactions has a time and an associated account and wherein the instructions, when executed by the processor, further cause the computer system to”:
	- “associate at least one of the wait time and the service time for the person with an account based on ones of the transactions having a time falling within a time window defined by the times associated with third and fourth images” as claimed.  However, 
	Ghosh in analogous art of queue analytics teaches or suggests: “wherein a transaction processing system stores transactions associated with providing service in the service area and wherein each of the transactions has a time and an associated account” (Ghosh ¶ [0054] 2nd sentence: each user A history 312, user B history 314, user C history 316, user D history 318 include types of service experience history recorded for particular customer identified in association with user ID, where service experience history include, arrival & departure times, preparation and consumption times for items ordered, number of people in a group dining together etc. gathered about customer experience. Similar [0055] 2nd sentence) “and wherein the instructions when executed by the processor, further cause the computer system to”:
	- “associate at least one of the wait time and the service time for the person with an account based on ones of the transactions having a time falling within a time window defined by the times associated  (Ghosh ¶ [0026] 1st, 4th sentences: to perform real-time wait time estimation and prediction of service area availability, management system 100 implement scanners 120, scanning types of identifying info about customers entering or exiting threshold areas provided by service provider. For example, management system 100 include scanners detecting customers arriving and scanners detecting customers depart from threshold area. ¶ [0047] 1st sentence: wait time management controller 150 receive user IDs from scanner 120 and access, based on user IDs user profiles from user database 130, where each user profile include previous service experiences organized by user ID at numeral 212. ¶ [0057] 2nd-4th sentences: group X history 332 may include an average stay time that is longer than the average stay time in user A history 312 or user B history 316 individually. For example, user A may have an average stay time of 30 minutes for lunches and user B may have an average stay time of an hour for lunches, however, when user A and user B eat together, in one example, user A and user B may generally meet for a business lunch that lasts an average time of an hour and a half. Group X history 332 may include an average stay time of an hour and a half to reflect the average stay time for the group including user A and user B only. ¶ [0058] 2nd-3rd sentences: group Y history 336 may include an average stay time that is shorter than the average stay time in group X history 332. For example, user A may have an average stay time of 30 minutes for lunches, user C may have an average stay time of 25 minutes for lunches, and user D may have an average stay time of 35 minutes for lunches, however, when user A, user C, and user D eat together, in nd-3rd sentences, ¶ [0091] 4th-6th sentences). 
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Allen / To “system” / “method” to have included Ghosh’s teachings above, in order to have further increased accuracy of Allen / To tracking at both the micro level of the  individual as well as the macro level of group tracking (Ghosh ¶ [0032] last sentence, ¶ [0036] last two sentences, ¶ [0038] last two sentences, ¶ [0043] 2nd sentence). The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Allen ¶ [0022] 1st sentence in view of 
To ¶ [0026] and in further view of Ghosh ¶ [0021], ¶ [0022], ¶ [0089], ¶ [0106], ¶ [0107].
	Further, the claimed invention could also be viewed as a mere combination of old computations-based elements in a similar queue analytics or management field of endeavor. 	In such combination each element merely would have performed same tracking, analytical, organizing, chronological functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Allen / To in further view of Ghosh the combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible, and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
	Iizaka is found as analogous art because it similarly stores at column 6 lines 30-43: the identification ID along with the passing time and pickup position as traffic-line information. At a determined or defined time, a totalizing section totalizes the stored entrance info and the stored traffic-line info. column 9 lines 54-64: the past visit info storage section memorizes info on the entrance of a customer, when the entrance information storage section memorizes info on the entrance of the customer, when the customer leaves the store, or when a predetermined time has been reached. The past visit info storage section memorizes information on the traffic line of a customer, when the traffic-line information storage section memorizes info on the traffic line of the customer, when the customer leaves the store, or when a predetermined time has been reached. column 11 lines 10-15: by tracing the past visit information back on the basis of the preceding visit date and preceding identification ID, data on how many times a week or a month a customer visited the store and on what time the customer visited the store, and further on what day of the week the customer visits the store more frequently can be acquired. Similarly column 11 lines 55-65. 
Iizaka in such analogous art of queue management teaches or suggests:
	- “…account based on ones of the transactions having a time falling within a time window defined by the times associated with third and fourth images”
	 (Iizaka column 7 lines 11-15, 28-36: when the customer has been identified as the same person, the control section 20, at step S10, stores the identification ID of the customer, the passing time, and the pickup place as traffic-line information in the traffic-line information storage section 12. for example, In Figs. 5- 6, when identification ID 100001 has been picked up, it is judged as follows: the customer corresponding to the identification ID entered the stored at the doorway 1 a at 10:00, passed the position of camera 7 a at 10:01, passed the position of camera 7 k at 10:03, passed the position of camera 7 s at 10:06, passed the position of camera 7 h at 10:10, and then went out of the store at the doorway 1 a).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Allen / To / Ghosh’s “system / method”  to include Iizaka’s teachings above to have more accurately and efficiently acquired info on the traffic line of persons without imposing any burden on customers (Iizaka column 1 lines 48-52, column 2 lines 43-50, column 7 lines 40-51 & MPEP 2143 G) while at same time, reducing storage capacity requirements (Iizaka column2 lines 54-56 & MPEP 2143 G). For example, Iizaka would effectively employ a more rigorous correlation between images, to express the face image more efficiently by linear connection of eigenvectors (Iizaka column7 line 65 to column 8 line 2 and MPEP 2143 G. Predictability of such further modification is corroborated by the obvious advances and the general level of skills of one of ordinary skills in the art as further articulated by Iizaka at column 3 line 66 to column 4 line 5 and column 12 lines 56-63 

Further, the claimed invention could also be have viewed as mere combination of old organizational, analytical, managerial elements in similar queue analytics and management field of endeavor. In such combination each element merely would have performed the same attribute tracking and analytics function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Allen / To / Ghosh in further view of Iizaka the combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
Claims 5, 15 
Allen / To / Ghosh / Iizaka teaches al the limitations in claims 3, 13 above. Further, 
	       Ghosh teaches or suggests: “wherein the accounts are of various types” (Ghosh ¶ [0051] 1st sentence user IDs and group ID types), “wherein the instructions, when executed by the processor, further cause the computer system to”: 
	- “determine an average visit time for accounts of a particular type during a defined period based on wait times and service times associated with accounts associated with transactions associated with providing service in the service area during the defined period”
	   (Ghosh ¶ [0057] while user A may have individual history in user A history 312 and user B may have individual history in user B history 316, when user A is eating with user B, the service experience patterns for group X may vary from the individual service experience. For example, group X history 332 may include an average stay time longer than average stay time in user A history 312 or user B history 316 individually. For example, user A may have average stay time of 30 min for lunches and user B may have average stay time of 1 hour for lunches, yet, when user A and user B eat together, they generally meet for a business lunch that lasts an average time of 1 ½ hour. Group X history 332 may include an average stay time of 1 ½ hour to reflect the average stay time for the group including user A and user B only. 
	Ghosh ¶ [0058] In another example, while user A may have an individual history in user A history 312, user C may have individual history in user C history 320, and user D may have individual history in user D history 324, when user A is eating with user C and user D, the service experience patterns for group Y may vary from the individual service experience. For example, group Y history 336 may include average stay time shorter than the average stay time in group X history 332. For example, user A may have an average stay time of 30 minutes for lunches, user C may have average stay time of 25 minutes for lunches, and user D may have average stay time of 35 minutes for lunches, yet, when user A, user C, and user D eat together, the group Y history 336 include an average stay time of 30 minutes. ¶ [0059] In one example, visitor profile 350 may include a visitor history 352 that includes average stay times by meal time and other averages calculated for customers at a service provider. In one example, group database 132 may include a group profile 354 with a group ID group Z that includes user A and visitor identifiers. In one example, group Z history 356 may include computed averages, based on user A history 312 and visitor history 352. In addition, the computed averages may be further adjusted according to one or more rules, such as a worst-case condition rule, such that until visitor history 352 is updated to include the real-time actual 
	Rationales to modify/combine Allen / To / Ghosh are above and reincorporated since said dependent claims mere narrow the queuing to basic historical considerations.
 	Rationales to modify/combine Allen / To / Ghosh / Iizaka were presented above. 
--------------------------------------------------------------------------------------------------------------------------
Claims 6-9, 16-18, 19 (1st half) are rejected under 35 U.S.C. 103 as being unpatentable over
	* Allen as applied to claims 1, 11 above, in view of  
	* Ghosh et al, US 20170083831 A1 hereinafter Ghosh. As per, 
Claims 6, 16 Allen does not explicitly recite: “wherein the instructions, when executed by the processor, further cause the computer system to”:
          - “determine wait times for a group of people entering and exiting the queue area during a defined period, the people in the group corresponding to respective identifiers associated with objects entering the queue area through the defined entrance area during the defined period and exiting the queue area through the defined exit area during the defined period” 
	- “calculate an average wait time for the defined period based on the wait times for the group of people” 
	- “output an indication of the average wait time for the defined period” as claimed. 
Ghosh however in analogous art of queue analytics teaches or suggests “wherein the instructions, when executed by the processor, further cause the computer system to”:
	- “determine wait times for a group of people entering and exiting the queue area during a defined period, the people in the group corresponding to respective identifiers associated with objects entering the queue area through the defined entrance area during the defined period and exiting the queue area through the defined exit area during the defined period” (Ghosh ¶ [0055] 2nd sentence: group X history 332 include types of service experience history recorded for a group identified by user IDs of the customers in the group, where the service experience history may include, but is not limited to, arrival and departure times, items ordered, preparation and consumption times for items ordered, number of courses ordered, number of people in the group, and other information gathered about the group experience. 
	 Ghosh ¶ [0056] last 2 sentences: based on the average service experiences for the group computed for current visit, wait time management controller 150 computes or defines 
	- “calculate an average wait time for the defined period based on the wait times for the group of people” (Ghosh ¶ [0057] 2nd-4th sentences: group X history 332 include average stay time longer than average stay time in user A history 312 or user B history 316 individually. For example, user A has average stay time of 30 min for lunches, user B has average stay time of 1 hour for lunches, yet, when they meet for a business lunch to eat together, that lasts an average time of 1 ½ hour. Group X history 332 may include average stay time of 1 ½ to reflect the average stay time for the group including user A and user B only) “and” 
	- “output an indication of the average wait time for the defined period”
	(Ghosh Fig.11 step 1106 and ¶ [0102] last sentence: Next, block 1008 illustrates outputting the accumulated separate wait time for each party size to one or more services)
  	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Allen’s “system” / “method” to have included Ghosh’s teachings above, in order to have further increased accuracy of Allen’s tracking at both the micro level of the  individual as well as the macro level of group tracking (Ghosh ¶ [0032] last sentence, ¶ [0036] last two sentences, ¶ [0038] last two sentences, ¶ [0043] 2nd sentence).
The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Allen ¶ [0022] 1st sentence in view of Ghosh
¶ [0021], ¶ [0022], ¶ [0089], ¶ [0106], ¶ [0107].
	Further, the claimed invention could also be viewed as a mere combination of old computations-based elements in a similar queue analytics or management field of endeavor. 	In such combination each element merely would have performed same tracking, analytical, organizing, chronological functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Allen in view of Ghosh the combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible, and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
Claims 7, 17 	Allen / Ghosh teaches all the limitations in claims 6, 16 above.  
	           Allen does not explicitly recite: “wherein the instructions, when executed by the processor, further cause the computer system to”:
	- “determine service times for a second group of people entering and exiting a service area during the defined period, the people in the second group corresponding to respective identifiers associated with objects entering and exiting the service area during the defined period”; 
	- “calculate an average service time for the defined period based on the service times for the second group of people”; “and” 
	- “output an indication of the average service time for the defined period” as claimed. 
	    Ghosh however in analogous art of queue analytics teaches or suggests: “wherein the instructions, when executed by the processor, further cause the computer system to”:
	- “determine service times for a second group of people entering and exiting a service area during the defined period, the people in the second group corresponding to respective identifiers associated with objects entering and exiting the service area during the defined period” (Ghosh ¶ [0055] 2nd sentence: group Y history 336 may include one or more types of service experience history recorded for group identified by user IDs of customers in the group, where the service experience history include, but is not limited to, arrival and departure times, items ordered, preparation and consumption times for items ordered, number of courses ordered, number of people in the group, and other information gathered about the group experience.  ¶ [0056] last 2 sentences: based on the average service experiences for the group computed for current visit, wait time management controller 150 computes a separate wait time estimate for each group, where the wait time estimate indicates the estimated amount of time remaining before the group departs from a current service area and the service area will be available for a next party. For example, wait time management controller 150 dynamically calculates a wait time estimate 337 in association with group Y profile 334); 
	- “calculate an average service time for the defined period based on the service times for the second group of people” (Ghosh ¶ [0058] 2nd-3rd sentences: group Y history 336 may include an average stay time shorter than the average stay time in group X history 332. For example, user A may have an average stay time of 30 minutes for lunches, user C may have an average stay time of 25 minutes for lunches, and user D may have an average stay time of 35 minutes for lunches, however, when user A, user C, and user D eat together, in one example, group Y history 336 may include an average stay time of 30 minutes); “and” 
	- “output an indication of the average service time for the defined period”
	(Ghosh Fig.11 step 1106 and ¶ [0102] last sentence: Next, block 1008 illustrates outputting the accumulated separate wait time for each party size to one or more services).
Allen / Ghosh are above and reincorporated since dependent claims 7, 17 merely narrow the analytics in parent claims 6, 16 above. 
Claims 8, 18 	Allen / Ghosh teaches all the limitations in claims 7, 17 above.  
	           Allen does not explicitly recite: “wherein the instructions, when executed by the processor, further cause the computer system to:
	- “determine a current visit time based on the average wait time for the defined period and the average service time for the defined period”; “and”
	- “output an indication of the current visit time associated with a location of the environment” as claimed. 
	       Ghosh however in analogous art of queue analytics teaches or suggests: “wherein the instructions, when executed by the processor, further cause the computer system to:
	- “determine a current visit time based on the average wait time for the defined period and the average service time for the defined period” (Ghosh ¶ [0056] 3rd sentence: based on average service experiences for the group computed for current visit, wait time management controller computes a separate wait time estimate for each group, indicating the estimated amount of time remaining before the group departs from a current service area and the service area will be available for a next party. ¶ [0059] last sentence: wait time management controller calculate wait time estimate for group Z profile 354 that estimates wait time until the group completes a meal and departs from service area. ¶ [0052] 1st sentence: wait time management controller computes, based on individually combined average stay times for a group and individually combined average preparation and consumption service time per item for a group and additional average service info available within management system, real-time wait time estimates providing real-time, dynamic estimate of time amount until  particular service area used by a group will become available for next group. Fig9 step 908-> 910->A->A->928: Estimate, based on group average preparation time, the group average time of stay a amount of visit time until the group will depart as real-time wait estimate for a service area); 
	- “and output an indication of the current visit time associated with a location of the environment” (Ghosh ¶ [0039] 2nd sentence: real-time wait time estimates 152 output to one or more systems. ¶ [0041] 1st sentence: by wait time management controller 150 calculating and outputting real-time wait time estimates 152 to GPS service 154, a service provider may optimize service area management to potentially increase profitability. ¶ [0102] last sentence: block 1008 illustrates outputting the accumulated separate wait time for each party size to one or more services. Fig.5 for selected location 510, outputting the estimated wait time). 
Allen / Ghosh are above and reincorporated since dependent claims 8, 18 merely narrow the analytics in parent claims 6, 16 above.
39Claims 9, 19 (first half) Allen / Ghosh teaches all the limitations in claims 9, 17 above.  
Allen does not explicitly recite: “wherein the environment further includes one or more additional service areas, and wherein the instructions, when executed by the processor, further cause the computer system to”:
	- “determine service times for a third group of people, the people in the third group corresponding to respective identifiers associated with objects entering and exiting the additional service areas during the defined period, wherein the average service time for the defined period is further based on the additional service times” as claimed. However,
Ghosh in analogous art of queue analytics teaches or suggests: “wherein the environment further includes one or more additional service areas” (¶ [0063]- ¶ [0064]), “and wherein the instructions, when executed by the processor, further cause the computer system to”:
	- “determine service times for a third group of people” (Ghosh Fig.5 determining services times for a party of 4), “the people in the third group corresponding to respective identifiers associated with objects entering and exiting the additional service areas during the defined period, wherein the average service time for the defined period is further based on the additional service times” (Ghosh Fig.5 and ¶ [0026] 4th-6th sentences: management system 100 may include scanners specified for detecting customers arriving at a threshold and scanners specified for detecting customers depart from a threshold.  threshold 110 may represent a location through which all customers enter or exit a location provided by a service provider., threshold 110 may represent an area surrounding a particular service area, where each service area includes a separate scanner 120 for scanning one or more types of identifying information about the customers sitting down at each particular service area.
	Ghosh ¶ [0069] while service provider R1, at the position illustrated at reference numeral 512, is positioned closer to selected location 510 than service provider R2, at the position illustrated at reference numeral 514, the real-time estimated wait time for a party of 4 at service provider R2 is less than the real-time estimated wait time for a party of 4 at service provider R1. In addition, GPS service 158 may receive updates to the real-time estimated wait times for a party of 4 for each of the service providers and dynamically update textual interface 520 and textual interface 522 as updates are received. In addition, GPS service 158 may receive information about traffic and estimated travel times between a selected location 510 and service provider locations such as R1 and R2 and update GPS map interface 502 
	Rationales to modify/ combine Allen / Ghosh are above and reincorporated since dependent claims 9, 19 merely narrow the analytics in parent claims 6, 16 above.
---------------------------------------------------------------------------------------------------------------------
Claims 10, 19 (second half) are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Allen / To / Ghosh as applied to claims 9, 17 above, in further view of  
	* Polk et al, US 20180129984 A1 hereinafter Polk, and in further view of 
	* Johnson; Alexander Steven US 20090249342 A1 hereinafter Johnson. As per, 
Claims 10, 19 (second half)	 Allen / To / Ghosh as a combination does not explicitly recite: “wherein one of the additional service areas is closed during the defined period, and wherein the instructions, when executed by the processor, further cause the computer system to:
	- “detect that the current visit time has exceeded a threshold”; “and” 
	- “send an indication that the one of the additional service areas should be opened to reduce wait times”. However,  
	Polk however in analogous queue analytics and management teaches or suggests:  
	- “wherein one of the additional service areas is closed during the defined period”
	(Polk mid-¶ [0022] ≈ 6th sentence: a 2nd ride 118b and a 3rd ride 118c may close during times of the day when guest throughput is historically low), and wherein the instructions, when executed by the processor, further cause the computer system to:
	- “detect that the ”; “and” 
	- “” (Polk ¶ [0022] 7th - 9th sentences: when guest throughput is low, opening only 1st ride 118a may allow the attraction to maintain sufficient guest throughput to keep the wait times low while requiring fewer employees to operate the attraction 112a. In contrast, when guest throughput is historically high, the attraction may open 2nd ride 118b and 3rd ride 118c to increase guest throughput to minimize the wait times. Because opening and closing rides 118 of attraction 112 dynamically changes real-time guest throughput and future guest 
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Allen / To / Ghosh to have further included the teachings of Polk above in order to provide more efficient operation of services as incentivized by economic market forces (Polk ¶ [0003] - ¶ [0004], ¶ [0015]- ¶ [0016], ¶ [0019] last sentence, mid- ¶ [0033], ¶ [0041]   & MPEP 2143 G and/or F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Polk at ¶ [0051], readily adaptable to demonstrate improvement in the technological field as further articulated by Polk at ¶ [0052]. Further, the claimed invention could have been also viewed as mere combination of old elements in a similar queue analytics and management field of endeavor. In such combination each element merely would have performed same analytical and organizational, queue management functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Allen / To / Ghosh in view of Polk, the combined elements would have fitted together, like prices of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
	Allen / To / Ghosh / Polk does not explicitly teach: 
	- “detect that the current visit time has exceeded a threshold”; “and” 
	- “send an indication that the one of the additional service areas should be opened to reduce wait times” as claimed 
	Johnson in analogous queue analytics management further teaches or suggests: 
	- “detect that the current visit time has exceeded a threshold”; “and” 
	- “send an indication that the one of the additional service areas should be opened to reduce wait times” (Johnson ¶ [0048] in response to estimating total transaction time for each customer in queue 510, computer system 504 determines total wait time for the queue based on items for checkout in queue 510 and number of customers in queue 510 at operation 640. If total wait time for queue 510 >predetermined threshold at operation 645 then computer system 504 recommends that a 2nd queue be opened for customer transactions. Computer system 504 alerts management or an employee that another queue should be opened. In another embodiment, if the queue is automated self-checkout station, then computer system 504 automatically opens new queue 520. ¶ [0049] In Fig.5, new queue 520 is opened because 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Allen/To/Ghosh / Polk’s “system” / “method” to include Johnson’s teachings to significantly improve customer experience by dynamically and adaptably responding to increase customer demand (Johnson ¶ [0004] - ¶ [0006] and MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Johnson at ¶ [0020], ¶ [0056] and by the fact that the underlying art above may benefit from the application of the principles described herein as further articulated by Johnson at ¶ [0055] 3rd sentence. 
Further, the claimed invention could have been further viewed as a mere combination of old elements in a similar queue analytics and management field of endeavor. In such combination each element merely would have performed the same organizational, analytical, and managerial functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Allen / To / Ghosh / Polk in further view of Johnson the combined elements would have fitted together like prices of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
--------------------------------------------------------------------------------------------------------------------------
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Allen / To / Ghosh / Iizaka as applied to claims 3, 13 above, in further view of  
	* Polk et al, US 20180129984 A1 hereinafter Polk, and in further view of 
	* Johnson; Alexander Steven US 20090249342 A1 hereinafter Johnson. As per,
Claims 4, 14 Allen / To / Ghosh / Iizaka teaches al the limitations in claims 3, 13 above. 
	      Ghosh further shows at Fig.5, 4 minutes at R1 vs 2 minutes at R2. ¶ [0069] 1st, 3rd-4th sentences: while service provider R1, at position 512, is positioned closer to selected location 510 than service provider R2, at position 514, the real-time estimated wait time for a party of 4 at service provider R2 is less than real-time estimated wait time for a party of 4 at service provider R1. GPS service 158 receive info about traffic and estimated travel times between selected location 510 and service provider locations such as R1 and R2 and update GPS map interface 502 with the traffic and estimated travel times, including feasibility of a 
	Rationales to modify/combine Allen / To / Ghosh / Iizaka were also presented above. 
     Allen / To / Ghosh / Iizaka as a combination still fall short to explicitly recite “wherein the instructions, when executed by the processor, further cause the computer system to”:
	- “determine that the ones of the transactions having a time falling within the time window are associated with providing a service that could have been accessed by the person through a different channel that does not require waiting in the queue area for service, and” 
	- “provide an indication to a contact associated with the account suggesting use of the different channel to avoid waiting for the service in future”. However, 
     Johnson in analogous queue analytics management further teaches or suggests: “wherein the instructions, when executed by the processor, further cause the computer system to”:
	- “determine that the ones of the transactions having a time falling within the time window are associated with providing a service that could have been accessed by the person through a different channel that does not require waiting in the queue area for service”
	(Johnson ¶ [0040] If total wait time for the queue > threshold at operation 440B, then a second customer is informed that a different queue is available at operation 445B) “and” 
	- “provide an indication to a contact associated with the account suggesting use of the different channel to avoid waiting for the service in future”
	(Johnson ¶ [0050] 4th sentence: Since the wait time for queue 510 exceeds the predetermined threshold, new queue 520 is opened for customer transactions and arriving customer 516 is informed of the availability of new queue 520. ¶ [0049] 2nd sentence: Once new queue 520 is open, computer system 504 drives customer interface 508 to inform arriving customer 516 that new queue 520 is available at operation 655).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Allen / To / Ghosh / Iizaka “system” / “method” to include Johnson’s teachings to significantly improve customer experience by dynamically and adaptably responding to increase customer demand (Johnson ¶ [0004] - ¶ [0006] and MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of Johnson at ¶ [0020], ¶ [0056] and by the fact that the underlying art above may benefit from the application of the principles described herein as further articulated by Johnson at ¶ [0055] 3rd sentence. 
Further, the claimed invention could have been further viewed as a mere combination of old elements in a similar queue analytics and management field of endeavor. In such combination each element merely would have performed the same organizational, analytical, and managerial functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Allen / To / Ghosh / Iizaka in further view of Johnson the combined elements would have fitted together like prices of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
--------------------------------------------------------------------------------------------------------------------------
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	* US 20180061081 A1	Information processing apparatus, information processing method, and program, reciting at ¶ [0036] 3rd sentence: detect an object entering a queue and object exiting a queue based on images of entrance and exit of the queue captured by the imaging apparatus. ¶ [0075] 2nd sentence: the queuing time measurement system detects that, from when certain object enters queue, number of objects corresponding to the number of objects present in queue when certain objects enter and exit the queue. ¶ [0078] In the first exemplary embodiment, the queuing time measurement system measures a queuing time in a queue for waiting to take a taxi as a queue the service time of which is not constant. However, the queuing time measurement system can also measure a queuing time in, for example, a queue for waiting to enter a restaurant, a queue at cash register in a shop, or a queue at the counter or security check in an airport as queue the service time of which is not constant. [0097] 1st sentence: queuing time calculation unit 106 acquires respective passage times of an object at the entrance and the exit of a queue from the entry detection unit 502 and the exit detection unit 503 at timing indicated by setting information determined by setting unit 105, and records info indicating the passage times. 
	* US 20170098337 A1Queuing system ¶ [0054] To use the system the guest first registers, which can be done using a personal communications device 401 (such as a mobile telephone) or at a kiosk 402. For a premium system this will include payment of the premium service level fee. For a system where all guests are required to use the system to book, a method of permitting that each guest only appears once is required. Typically this will be based on entry ticket, where the 
         * US 20210110167 A1 Information processing apparatus, control method, and program
         * US 10673784 B1	 Processing delay predictions based on queue assessments
         * US 20200134323 A1	 Information processing apparatus, control method, and program
         * US 10606668 B2	 Determining information relating to occupancy of a space
         * US 20190370976 A1	 Information processing device, imaging device, information processing  method, and storage medium
         * US 20190332856 A1	 Person's behavior monitoring device and person's behavior monitoring system
          * US 20190026565 A1	 Information processing apparatus, method for controlling the same, and non-transitory computer-readable storage medium
          * US 20180330285 A1	 Apparatus and method for processing information and program for the same
          * US 20180260864 A1	Merchant-facing Queue Interface
          * US 20180061161 A1	Information processing apparatus, information processing method, and storage medium
          * US 20170070707 A1	Systems and methods for processing video streams
          * US 20160224845 A1	Method for analysing the spatial extent of free queues
          * US 20160191865 A1	System and method for estimating an expected waiting time for a person entering a queue
          * US 20160005053 A1	Techniques for automatic real-time calculation of user wait times
	* US 20150278608 A1	Stay condition analyzing apparatus, stay condition analyzing system, and stay condition analyzing method
	* US 20150169954 A1	Image processing to derive movement characteristics for a plurality of queue objects
	* US 20150134418 A1	System and Method for Providing Real-time Location Previews
	* US 20150120237 A1	Staying state analysis device, staying state analysis system and staying state analysis method
	* US 20150095107 A1	Stay duration measurement device, stay duration measurement system and stay duration measurement method
	* US 20150058049 A1	Systems and methods for identifying and analyzing a customer queue
	* US 8527575 B2	Queue processing system
	* US 8224028 B1	 System and method for queue analysis using video analytics
	* US 20110231419 A1 Systems, methods and articles for video analysis reporting
	* US 20100004997 A1 Methods and apparatus for generating user profile based on periodic location fixes
	* US 20090313062 A1System and Method for Theme Park Line Queue Management
	* US 20090268028 A1 Flow line tracing system and program storage medium for supporting flow line tracing system
	* US 20070003141 A1 System and method for automatic person counting and detection of specific events
	* US 20050198107 A1	Systems and methods for queuing order notification
	* US 6829583 B1	Method and apparatus to determine mean time to service, 
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	March 24th, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        3 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 TLI Communications 823 F.3d at 612-13, 118 USPQ2d at 1747-48
        6 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)  
        7 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
        8 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        9 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        10  Flook, 437 U.S. at 594, 198 USPQ2d at 199; Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)